DETAILED ACTION

This action is in response to the RCE filed on 11/10/2021. 
      Claims 1-20 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bronstein et al. (US 20080123750 A1; hereinafter Bronstein)


























1. An apparatus comprising:
a first memory configured to store reconstructed sub-blocks of a macroblock;
(Bronstein Pa0095, “The resulting pixel luminance reconstructed error numbers on line 86 are summed in summer 88 with the predicted pixel values in the predicted macroblock on line 64.  The resulting reconstructed macroblocks are processed in 
deblocking filter 90 which outputs the reconstructed pixels of a video frame shown at 92…”
Bronstein Pa0100, “The H.264 standard introduced the deblocking filter as part of the codec loop after the prediction.  In the decoder of FIG. 2, the deblocking filter is block 52...”)
One of ordinary skilled in the art understands that processing of the reconstructed macroblocks in the deblocking filter 90 in Bronstein includes a memory. Absent further elaboration, the stated “first memory” is not given a particular distinction from other memories in the claim such as the “second memory” and etc.  

a second memory configured to store control parameters;
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…”  
97
Bronstein Pa0120, “The selection of which result to chose for each line of pixels is defined in the H.264 standard and depends both on the boundary strength and the pixel values in the line.  For example, for boundary strength equal to 4, the long filter is selected for the first line of four pixels p.sub.13 .  . . p.sub.10 in FIG. 13A if |p.sub.10-p.sub.12|&lt;.beta.  and |p.sub.10-q.sub.10|&lt;(.alpha.&gt;&gt;2+2).  Here .alpha.  and .beta.  are scalar parameters pre-computed according to the H.264 standard specifications.”)
The one of ordinary skilled in the art understand that the filtering parameters will be stored in order to perform the filtering process.

a third memory and a fifth memory configured to store partially filtered pixels;
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…)  
See Figs. 5A-5E of Bronstein which show various different orders for edge filtering in which some of the subblocks are partially filtered at any given time.

a fourth memory configured to receive, in a pre-defined order, the reconstructed sub-blocks and the partially filtered pixels;
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…)  
See Figs. 5A-5E of Bronstein which show various different orders for edge filtering in which some of the subblocks are partially filtered at any given time.

a controller coupled to the first memory, the second memory, the third memory, the fourth memory, and the fifth memory, the controller configured to:
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…This requires loading two 4.times.4 blocks denoted by P and Q (numbered 342 and 344 in case of deblocking a vertical edge in FIG. 13A, or 343 and 345 in case of deblocking a horizontal edge in FIG. 13B), performing the necessary tensor operations and writing the filtered blocks Pf and Qf to the cluster memory 846…”)

filter, based on the control parameters, the partially filtered pixels, and the reconstructed sub-blocks, a set of sub-blocks of the macroblock to generate filtered sub-blocks; and
(Bronstein Pa0095, “The resulting pixel luminance reconstructed error numbers on line 86 are summed in summer 88 with the predicted pixel values in the predicted macroblock on line 64.  The resulting reconstructed macroblocks are processed in 
deblocking filter 90 which outputs the reconstructed pixels of a video frame shown at 92…”
Bronstein Pa0100, “The H.264 standard introduced the deblocking filter as part of the codec loop after the prediction.  In the decoder of FIG. 2, the deblocking filter is block 52...”)


(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
Also, see Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which at least one horizontal edge is filtered before a vertical edge is filtered in a macroblock. 

(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…This requires loading two 4.times.4 blocks denoted by P and Q (numbered 342 and 344 in case of deblocking a vertical edge in FIG. 13A, or 343 and 345 in case of deblocking a horizontal edge in FIG. 13B), performing the necessary tensor operations and writing the filtered blocks Pf and Qf to the cluster memory 846…”)
See Fig.9C of Bronstein which shows cluster controller 840 that controls the loading of the pixels from the memory 846 to processor 852.

store the filtered sub-blocks in the fourth memory.
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…)  
See Figs. 5A-5E of Bronstein which show various different orders for edge filtering including the fully filtered blocks that are understood to be stored in the cluster memory of the reference.

2. The apparatus of claim 1, wherein:
the controller is configured to receive an indication when the reconstructed sub- blocks are stored in the first memory.
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…This requires loading two 4.times.4 blocks denoted by P and Q (numbered 342 and 344 in case of deblocking a vertical edge in FIG. 13A, or 343 and 345 in case of deblocking a horizontal edge in FIG. 13B), performing the necessary tensor operations and writing the filtered blocks Pf and Qf to the cluster memory 846…”)
See Fig.9C of Bronstein which shows cluster controller 840 that controls the loading of the pixels from the memory 846 to processor 852.



3. The apparatus of claim 1, wherein:
the control parameters include one of a coding type, a slice type, and a quantization parameter.
(Bronstein Pa0102, “When we say edge filtering, we refer to changing the pixels in the blocks on the left and the right of the edge. For vertical edge, each of the 4 lines of 4 pixels in the 4x4 block on theleftandeachofthe4 lines in the block on the right from the edge must undergo filtering. Each filtering operation affects up to three pixels on either side of the edge. The amount of filtering applied to each edge is governed by boundary strength ranging from 0 to 4, and depending on the current quantization parameter and the coding modes of the neighboring blocks.”)

4. The apparatus of claim 1, wherein:
the control parameters are loaded into the second memory from the third memory.
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…”  
97
Bronstein Pa0120, “The selection of which result to chose for each line of pixels is defined in the H.264 standard and depends both on the boundary strength and the pixel values in the line.  For example, for boundary strength equal to 4, the long filter is selected for the first line of four pixels p.sub.13 .  . . p.sub.10 in FIG. 13A if |p.sub.10-p.sub.12|&lt;.beta.  and |p.sub.10-q.sub.10|&lt;(.alpha.&gt;&gt;2+2).  Here .alpha.  and .beta.  are scalar parameters pre-computed according to the H.264 standard specifications.”)
The one of ordinary skilled in the art understand that the filtering parameters will be stored in order to perform the filtering process.

5. The apparatus of claim 1, wherein:
the pre-defined order is based on a customized edge order.
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
Also, see Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering.


6. The apparatus of claim 1, wherein:
the partially filtered pixels include a first set of partially filtered pixels of a left macroblock stored in the fifth memory and a second set of partially filtered pixels of an upper macroblock stored in the third memory.
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…All the relevant blocks are stored in the cluster memory 846…)  
See Figs. 5A-5E of Bronstein which show various different orders for edge filtering in which some of the subblocks are partially filtered at any given time and also show partially filtered left and upper macroblock in the figures.

7. The apparatus of claim 1, wherein:
the controller includes an edge order controller configured to load the reconstructed sub-blocks and the partially filtered pixels in the pre-defined order.
(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…This requires loading two 4.times.4 blocks denoted by P and Q (numbered 342 and 344 in case of deblocking a vertical edge in FIG. 13A, or 343 and 345 in case of deblocking a horizontal edge in FIG. 13B), performing the necessary tensor operations and writing the filtered blocks Pf and Qf to the cluster memory 846…”)
See Fig.9C of Bronstein which shows cluster controller 840 that controls the loading of the pixels from the memory 846 to processor 852 in a certain order.

8. The apparatus of claim 1, further comprising:
a filter engine controlled by the controller to filter the reconstructed sub-blocks.
(Bronstein Pa0095, “The resulting pixel luminance reconstructed error numbers on line 86 are summed in summer 88 with the predicted pixel values in the predicted macroblock on line 64.  The resulting reconstructed macroblocks are processed in 
deblocking filter 90 which outputs the reconstructed pixels of a video frame shown at 92…”
Bronstein Pa0100, “The H.264 standard introduced the deblocking filter as part of the codec loop after the prediction.  In the decoder of FIG. 2, the deblocking filter is block 52...”)


(Bronstein Pa0129, “In the preferred embodiment of this invention, the parallel deblocking filter employing the parallelization described in FIG. 5E is implemented on the AVIOR architecture…This requires loading two 4.times.4 blocks denoted by P and Q (numbered 342 and 344 in case of deblocking a vertical edge in FIG. 13A, or 343 and 345 in case of deblocking a horizontal edge in FIG. 13B), performing the necessary tensor operations and writing the filtered blocks Pf and Qf to the cluster memory 846…”)
See Fig.9C of Bronstein which shows cluster controller 840 that controls the loading of the pixels from the memory 846 to processor 852.

9. The apparatus of claim 8, wherein:
the filter engine filters at least one horizontal edge of the set of sub-blocks before filtering all vertical edges of the set of sub-blocks.
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
Also, see Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which at least one horizontal edge is filtered before a vertical edge is filtered in a macroblock. 

10. The apparatus of claim 9, wherein:
a filtering order for each sub-block in the set of sub-blocks is a left vertical edge followed by a right vertical edge followed by a top horizontal edge and followed by a bottom horizontal edge, such that, the set of sub-blocks is processed from top to bottom of the macroblock.
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
See Figs. 5A-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which the order of the edge filtering is left , right vertical edge and then top, bottom horizontal edge in which the order of the subblocks are generally in the top to bottom direction. 

11. The apparatus of claim 10, wherein:
filtering any two edges of one of the set of sub-blocks is separated at least by one cycle.
(Bronstein Pa0157, “FIGS. 11A and 11B are a diagram illustrating a possible parallelization of luma and chroma edge deblocking on the AVIOR architecture with 4 clusters.  FIG. 11A illustrates the luma edges deblocked during the first 8 iterations, 
and FIG. 11B illustrates the chroma edges deblocked during the las four iterations...”)   
See Figs. 11A and 11B of Bronstein which show filtering iterations of clusters that have edges of a subblock in two different iterations. 

12. The apparatus of claim 1, wherein:
the left vertical edge and the right vertical edge of a bottom vertical sub-block is filtered before filtering a horizontal edge between two vertical sub-blocks of the set of sub-blocks.
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
See Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which bottom left and right edges are filtered before filtering the horizontal edge between the top and the bottom subblock. 

Regarding the claims 13-19, they recite elements that are at least included in the claims 1-7 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  

20. The method of claim 13, wherein:
the controller filters at least one horizontal edge of the set of sub-blocks before filtering all vertical edges of the set of sub-blocks;
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
Also, see Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which at least one horizontal edge is filtered before a vertical edge is filtered in a macroblock. 

a filtering order for each sub-block in the set of sub-blocks is a left vertical edge followed by a right vertical edge followed by a top horizontal edge and followed by a bottom horizontal edge, such that, the set of sub-blocks is processed from top to bottom of the macroblock;
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
See Figs. 5A-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which the order of the edge filtering is left , right vertical edge and then top, bottom horizontal edge in which the order of the subblocks are generally in the top to bottom direction. 

filtering any two edges of one of the set of sub-blocks is separated at least by one cycle; and
(Bronstein Pa0157, “FIGS. 11A and 11B are a diagram illustrating a possible parallelization of luma and chroma edge deblocking on the AVIOR architecture with 4 clusters.  FIG. 11A illustrates the luma edges deblocked during the first 8 iterations, 
and FIG. 11B illustrates the chroma edges deblocked during the las four iterations...”)   
See Figs. 11A and 11B of Bronstein which show filtering iterations of clusters that have edges of a subblock in two different iterations. 

the left vertical edge and the right vertical edge of a bottom vertical sub-block is filtered before filtering a horizontal edge between two vertical sub-blocks of the set of sub-blocks.
(Bronstein Pa0109, “4.  A multi-stage pipeline architecture is taught by P. P. Dang, Method and Apparatus for Parallel Processing of In-Loop Deblocking Filter for H.264 
Video Compression Standard, U.S.  Patent Application Publication 20060078052 
(December 2005).  In this approach, sequential filtering of luma and chroma edges takes 30 iterations.  The filtering order is presented in FIG. 5D.”)
See Figs. 5B-5E of Bronstein which show various different orders for horizontal and vertical edge filtering in which bottom left and right edges are filtered before filtering the horizontal edge between the top and the bottom subblock. 


















Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE N NOH/
Primary Examiner
Art Unit 2481